 Case: 4:19-cv-00107-RLW Doc. #: 38 Filed: 03/02/21 Page: 1 of 2 PageID #: 209



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES TURNTINE and PROMOTIONAL                   )
SERVICES, INC.,                                  )
                                                 )
               Plaintiffs,                       )   No. 4:19-CV-107 RLW
                                                 )
       v.                                        )
                                                 )
CHARLES PETERSON and REDEYE                      )
RHINO,LLC,                                       )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the parties' Joint Motion to Vacate Order of Referral to

Alternative Dispute Resolution ("Motion"; ECF No. 37). The parties state in their Motion that

they have communicated and agreed that "mediation has no reasonable chance of being

successful." (ECF No. 37, if2). The parties, however, have not stated why they believe that

mediation would not be productive. Indeed, this case involves a business dispute, which are

frequently resolved through mediation. Moreover, the parties have not notified the Court that

they have filed for bankruptcy or that they are financially unable to participate in mediation. The

Court believes in the value of mediation and notes that many unlikely cases settle through

mediation.
 Case: 4:19-cv-00107-RLW Doc. #: 38 Filed: 03/02/21 Page: 2 of 2 PageID #: 210



       Accordingly,

       IT IS HEREBY ORDERED that the parties' Joint Motion to Vacate Order of Referral

to Alternative Dispute Resolution (ECF No. 37) is DENIED.           The parties are ordered to

participate in good faith in alternative dispute resolution.   The parties shall provide their

alternative dispute resolution designation of neutral form/conference report no later than March

9, 2021.

Dated this 2nd day of March, 2021.




                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                              -2-
